Filed 5/8/20
                           CERTIFIED FOR PUBLICATION

           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           FOURTH APPELLATE DISTRICT

                                        DIVISION TWO



 SUZANNE M. YANG et al.,

          Plaintiffs and Respondents,                E071693

 v.                                                  (Super.Ct.No. PSC1803755)

 TENET HEALTHCARE INC. et al.,                       OPINION

          Defendants and Appellants.


        APPEAL from the Superior Court of Riverside County. David M. Chapman,

Judge. Reversed.

        Davis Wright Tremaine, John R. Tate, Terri D. Keville, Karen A. Henry, and

Kyle P. Klein for Defendants and Appellants.

        Paul M. Hittelman for Plaintiffs and Respondents.

        A licensed physician sued other medical entities and individuals for defamation

based on statements made about her qualifications, competence, and medical ethics. In

this anti-SLAPP appeal, we apply our Supreme Court’s recent opinion in FilmOn.com

Inc. v. DoubleVerify, Inc. (2019) 7 Cal.5th 133 (FilmOn), and conclude that the

defendants’ conduct arose from protected activity because their allegedly defamatory

statements were made in connection with an issue of public interest. We further conclude


                                             1
that the physician has not demonstrated a probability of prevailing on the merits. We

therefore reverse the trial court, which denied the anti-SLAPP motion.

                    I. FACTUAL AND PROCEDURAL HISTORY

       In June 2018, plaintiffs and respondents Suzanne M. Yang and Doc Yang Medical

Corporation sued defendants and appellants Tenet Healthcare Inc. doing business as John

F. Kennedy Memorial Hospital (the hospital), its medical staff, and individual doctors
                                                                                   1
(collectively, defendants), alleging defamation and nine other causes of action.

Defendants filed a special motion to strike (see Code Civ. Proc., § 425.16; all

undesignated references are to the Code of Civil Procedure), also known as an anti-
                                                               2
SLAPP motion, targeting only the defamation cause of action. Because this appeal is

limited to the anti-SLAPP motion, we discuss below only the facts pertaining to the

defamation cause of action.

       According to the complaint, Yang is a doctor with a general surgery practice in

Indio. She alleges that since March 2016, defendants have conspired to drive her practice

out of business in various ways, including by making defamatory statements. Doctors

who referred cases to Yang, she alleges, were told they should not do so, and she accuses

defendants of falsely stating to “healthcare providers,” “medical practices,” her

“patients,” and “members of the general public” that she did not have privileges for

       1
        When we refer to Yang, we refer to either her individually or her and her
medical corporation, as the context requires.
       2
        “SLAPP is an acronym for ‘strategic lawsuit against public participation.’”
(Jarrow Formulas, Inc. v. LaMarche (2003) 31 Cal.4th 728, 732, fn. 1.)

                                             2
certain procedures. Defendants also allegedly told these people that Yang “rendered care

below applicable standards of practice,” that “[h]er behavior and medical ethics were

below applicable standards,” that she was not “qualified or competent to practice her

specialties,” that she is “dangerous to [her] patients and to employees and members” of

the hospital’s medical staff, and that she was “‘under investigation.’”

       Defendants’ anti-SLAPP motion contended that the statements were protected

activity because they were made in connection with the hospital’s peer review process

(see § 425.16, subd. (e)(2); Kibler v. Northern Inyo County Local Hospital District

(2006) 39 Cal.4th 192 (Kibler)) and because they were made in furtherance of the

exercise of the right of free speech in connection with a public issue or an issue of public

interest (see § 425.16, subd. (e)(4)). Defendants also contended that Yang cannot

demonstrate a probability of prevailing because she consented to the peer review process

that the statements were purportedly in connection with, and because the statements were

privileged.

       In opposing the motion, Yang submitted declarations from herself and others. In

her declaration, Yang stated the following:

       “4. In April and early May of 2016, I was approached at [the hospital] in Indio by

several doctors, surgeons and anesthesiologists . . . ; by several OR [i.e., operating room]

nurses, OR techs, and OR circulators; by Nurses from [intensive care unit], [emergency

room], and employees of the [hospital] cafeteria, all offering their condolences, saying

they heard I was under formal investigation.



                                               3
       “5. When I asked them what they heard, some said insurance fraud; all said doing

Plastic Surgery without permission.

       “6. Neither in or about March-April 2016, when I first learned of defendants’

false statements that I was ‘under investigation[,’] nor at any time before or thereafter did

I receive notice of any time or form from [the hospital or] its Medical Staff . . . that there

was then, or at any time, an investigation concerning me . . . .”

       Other affidavits submitted with Yang’s opposition focused on events in the same

period of time. Araceli Olmos, one of Yang’s employees, stated that “[s]ince March of

2016, I have had numerous conversations with [hospital] administrators . . . by each of

whom I was told Dr. Yang was under investigation for fraud, for doing more surgery than

she received consent for; for illegally changing her consent forms, [and] for performing

surgeries she was not privileged to perform.” Olmos stated that on

March 14, 2016, she went to a doctor’s office to hand out business cards and brochures.

The office mangers told Olmos that its office staff had received a “directive from [the

hospital] that they should no longer refer patients to Dr. Yang for surgery due to the fact

she was suspended and under investigation for fraud.” She then went to five other

doctor’s offices, who all told her the same things. Olmos also stated that “[s]ince March

2016, various administrators from [the hospital] . . . have each cancelled one or more of

Dr. Yang’s scheduled surgeries . . . . Each would then call me claiming that [the

hospital’s medical staff director] had told them Dr. Yang wasn’t privileged to perform the

scheduled surgery/procedures [and] was potentially incompetent to perform the surgery,



                                               4
or was performing Plastic Surgeries and that she was intentionally trying to deceive the

insurance providers and the hospital.”

       Stephanie Townsend, a nurse practitioner who has worked with Yang, described

two April 2016 incidents: “On April 17, 2016, Dr. [Emily K.] Rekue asked me if Dr.

Yang was under investigation or if she was suspended for doing something wrong. I said

‘no, why?’ Dr. Rekue said that she had been told by [the hospital] administration not to

do any more surgeries with Dr. Yang and, especially, not have her name included on any

charts or records with Dr. Yang because Dr. Yang is being investigated and being

associated with Dr. Yang could hurt Dr. Rekue’s practice and she could even be

investigated.” Townsend also stated: “In April of 2016, following a surgery performed

by Dr. Yang, I was called into an impromptu meeting with Donna Siefert, (Operating

Room, Director) and Sandra Martin, (Director, Quality Dept.) in which Sandra Martin

asked me if I’ve ever witnessed Dr. Yang performing an abdominoplasty under the guise

of a hernia repair, or if I’ve ever witnessed Dr. Yang doing anything improper, illegal,

unethical, or fraudulent, all the while implying that Dr. Yang is under investigation.

Sandra Martin said Dr. Yang would be facing serious charges once the ‘cat is out of the

bag[.’]” Both Yang and Katherina Jimenez, a surgical technician, made the same

statement about Martin’s April 2016 questioning. Steven E. Catlett, who refers patients

to Yang, stated that “[i]n March of 2016, I heard Dr. Yang was suspended and/or under

investigation.”




                                             5
       In their reply, defendants reiterated their original arguments and argued, based on

the declarations Yang submitted, that the cause of action was time-barred.

       The trial court denied the motion, holding that the cause of action was not based

on statements made in connection with a peer review proceeding, that it does not arise

from the exercise of free speech rights about a matter of public interest, and that “even if

the statements are protected,” Yang has established a probability of prevailing on the

merits. (Underlining omitted.)

                                       II. ANALYSIS

       “The procedure made available to defendants by the anti-SLAPP statute has a

distinctive two-part structure. [Citations.] A court may strike a cause of action only if

the cause of action (1) arises from an act in furtherance of the right of petition or free

speech ‘in connection with a public issue,’ and (2) the plaintiff has not established ‘a

probability’ of prevailing on the claim. [Citation.]” (Rand Resources, LLC v. City of

Carson (2019) 6 Cal.5th 610, 619 (Rand Resources).) “A defendant satisfies the first

step of the analysis by demonstrating that the ‘conduct by which plaintiff claims to have

been injured falls within one of the four categories described in subdivision (e) [of

section 425.16]’ [citation], and that the plaintiff’s claims in fact arise from that conduct

[citation].” (Id. at p. 620.) “If the defendant makes the required showing, the burden

shifts to the plaintiff to demonstrate the merit of the claim by establishing a probability of

success. . . . [The court’s inquiry at this second step] is limited to whether the plaintiff has

stated a legally sufficient claim and made a prima facie factual showing sufficient to



                                               6
sustain a favorable judgment.” (Monster Energy Co. v. Schechter (2019) 7 Cal.5th 781,

788 (Monster Energy).) “The Legislature has decreed that courts ‘broadly’ construe the

anti-SLAPP statute to further the legislative intent of encouraging ‘continued

participation in matters of public significance’ by preventing the chilling of such

participation ‘through abuse of the judicial process.’” (Kibler, supra, 39 Cal.4th at p.

199, citing § 425.16, subd. (a).)

       “We review de novo the grant or denial of an anti-SLAPP motion.

[Citation.] . . . In addition to the pleadings, we may consider affidavits concerning the

facts upon which liability is based. [Citations.] We do not, however, weigh the evidence,

but accept the plaintiff’s submissions as true and consider only whether any contrary

evidence from the defendant establishes its entitlement to prevail as a matter of law.

[Citation.]” (Park v. Board of Trustees of California State University (2017) 2 Cal.5th

1057, 1067.)

       As we explain, defendants’ statements are protected activity under the anti-SLAPP

statute because they were made in furtherance of their right to free speech in connection

with an issue of public interest. Moreover, Yang fails to show a probability of prevailing

because any cause of action for defamation based on the specific statements she identifies

are barred by the statute of limitations. The anti-SLAPP motion should therefore have

been granted.




                                              7
       A. Protected Activity

       Defendants contend that Yang’s defamation cause of action falls under

subdivisions (e)(2) and (e)(4) of the anti-SLAPP statute. We find that the latter provision

applies, so we need not address the former.

       Section 425.16, subdivision (e)(4) (subdivision (e)(4)) protects “any other conduct

in furtherance of the exercise of . . . the constitutional right of free speech in connection

with a public issue or an issue of public interest.” In FilmOn, our Supreme Court held

that under this provision, “a court must consider the context as well as the content of a

statement in determining whether that statement furthers the exercise of constitutional

speech rights in connection with a matter of public interest.” (FilmOn, supra, 7 Cal.5th

at p. 149.) Specifically, the inquiry calls for its own two-step analysis: “First, we ask

what ‘public issue or [] issue of public interest’ the speech in question implicates—a

question we answer by looking to the content of the speech. [Citation.] Second, we ask

what functional relationship exists between the speech and the public conversation about

some matter of public interest. It is at the latter stage that context proves useful.” (Id. at

pp. 149-150.) We refer to these as the “public issue” and “functional relationship” steps.

       In this case, the content of the speech, as indicated by both the allegations in the

complaint and the affidavits submitted in opposition to the motion, show that the public

issue implicated is the qualifications, competence, and professional ethics of a licensed

physician. As Yang alleges, defendants told others that she was not “qualified or

competent,” that she “rendered care below applicable standards of practice,” that her



                                               8
“ethics” were “below acceptable standards,” and that she was “dangerous” to her patients

and others. These clearly implicate Yang’s qualifications, competence, and professional

ethics. Olmos’s statement that hospital administrators told her Yang was “performing

surgeries she was not privileged to perform,” “was potentially incompetent” to perform

certain surgeries, and “intentionally trying to deceive the insurance providers and the

hospital,” among other actions, similarly raise these characteristics. Whether or not a

licensed physician is deficient in such characteristics is, we hold, a public issue. (See

Kibler, supra, 39 Cal.4th at p. 201 [in exercising “primary responsibility for monitoring

the professional conduct of physicians licensed in California,” hospitals, through their

peer review committees, “oversee ‘matters of public significance,’ as described in the

anti-SLAPP statute”]; Healthsmart Pacific, Inc. v. Kabateck (2016) 7 Cal.App.5th 416,

429 [“members of the public, as consumers of medical services, have an interest in being

informed of issues concerning particular doctors and health care facilities”].)

       We therefore disagree with Dual Diagnosis Treatment Center, Inc. v. Buschel

(2016) 6 Cal.App.5th 1098 (Dual Diagnosis) to the extent it suggests the qualifications of

a local healthcare provider are not a public issue. There, the court held that statements

concerning the “licensing status of a single rehabilitation facility” did not fall under

subdivision (e)(4) because it was not a public issue. (Dual Diagnosis, supra, at p. 1105.)

That case, however, was decided years before, and therefore without the benefit of, our

Supreme Court’s opinion in FilmOn.




                                              9
       Regarding functional relationship, FilmOn stated that subdivision (e)(4) “demands

‘some degree of closeness’ between the challenged statements and the asserted public

interest.” (FilmOn, supra, 7 Cal.5th at p. 150; see also Rand Resources, supra, 6 Cal.5th

at p. 625 [rejecting the proposition that “any connection at all—however fleeting or

tangential—between the challenged conduct and an issue of public interest would suffice

to satisfy the requirements [subdivision (e)(4)]” because “[a]t a sufficiently high level of

generalization, any conduct can appear rationally related to a broader issue of public

importance”].) As the court stated, “‘it is not enough that the statement refer to a subject

of widespread public interest; the statement must in some manner itself contribute to the

public debate.’” (FilmOn, at p. 150.) “What it means to ‘contribute to the public debate’

[citation] will perhaps differ based on the state of public discourse at a given time, and

the topic of contention,” but ultimately “we examine whether a defendant—through

public or private speech or conduct—participated in, or furthered, the discourse that

makes an issue one of public interest.” (Id. at pp. 150-151.)

       Here, Yang’s allegations that defendants informed her “patients” and the “general

public” that she was generally unqualified, as well as Olmos’s statement that the hospital

had directed several doctors to “no longer refer patients” to Yang “due to the fact she was

suspended and under investigation for fraud,” demonstrates that defendants directly

participated in and contributed to the public issue.

       This is so for two reasons. For one, as Yang alleges, the defamatory statements

were communicated to the public, not just to discrete doctors or hospital staff members.



                                             10
This context is significant, because speech to the public about a doctor’s qualifications

furthers the public discourse on that matter. (See FilmOn, supra, 7 Cal.5th at pp. 153-

154 [DoubleVerify’s reports did not fall under subdivision (e)(4) in part because

“DoubleVerify issues its reports not to the wider public . . . but privately, to a coterie of

paying clients”].)

       Secondly, the hospital’s directive that doctors should no longer refer patients to

Yang is similar to a statement made by a third party to aid and protect consumers, the

latter of which has consistently been held to constitute protected activity under the anti-

SLAPP statute. (See, e.g., Chaker v. Mateo (2012) 209 Cal.App.4th 1138, 1146; Carver

v. Bonds (2005) 135 Cal.App.4th 328, 343-344; Wilbanks v. Wolk (2004) 121

Cal.App.4th 883, 900.) Defendants telling doctors to not refer patients to Yang is akin to

consumer protection information in that defendants ostensibly seek to protect the

patients’ interests. If anything, such statements about a medical provider are more

readily categorized as contributing to a debate on a public issue than are statements

aiming to protect consumers’ purchasing of a product (i.e., protecting their commercial or

financial interests), given that an individual’s health and safety are more directly

implicated with medical services. (See Healthsmart Pacific, Inc. v. Kabateck, supra, 7

Cal.App.5th at p. 429 [“If [a doctor] and facilities with which he is affiliated are or have

been engaged in wrongful conduct toward patients, the public has an interest in being

informed about such conduct.”].) Stating that a doctor should not have patients referred

to her because she is unqualified and unethical is not a “slight reference to the broader



                                              11
public issue” of physicians’ qualifications (FilmOn, supra, 7 Cal.5th at p. 152); rather, it

directly contributes to the discourse by contending a physician lacks those qualifications.

       Yang does not discuss or cite FilmOn in her respondent’s brief, despite its

relevance to the subdivision (e)(4) analysis and the fact FilmOn was decided months

before she submitted it. Rather, Yang contends that defendants’ statements do not fall

under subdivision (e)(4) because they do not directly impact a broad segment of society.

Given that statements aimed at protecting groups of consumers have been viewed as

sufficiently broadly applicable to be protected, we think it clear that statements aimed at

protecting members of the public who might see a doctor are sufficiently broadly

applicable. In any event, the consideration of whether a defendant engaged in “‘conduct

that could directly affect a large number of people beyond the direct participants’”

implicates only a “nonexclusive” category within subdivision (e)(4). (Rand Resources,

supra, 6 Cal.5th at p. 621, italics added.) As noted, under FilmOn, the dispositive inquiry

tasks us with first identifying the public issue implicated and then asking whether a

sufficient functional relationship exists between the speech and that interest. (FilmOn,

supra, 7 Cal.5th at pp. 149-150.) Here, given the audience and nature of defendants’

statements, we hold that such a relationship exists, and that therefore subdivision (e)(4)

applies.

       B. Probability of Prevailing

       As noted, when a defendant makes the required showing at the first step, “‘the

burden shifts to the plaintiff to demonstrate the merit of the claim by establishing a



                                             12
probability of success.’” (Monster Energy Co., supra, 7 Cal.5th at p. 788.) In evaluating

this second step, “‘[t]he court does not weigh evidence or resolve conflicting factual

claims. Its inquiry is limited to whether the plaintiff has stated a legally sufficient claim

and made a prima facie factual showing sufficient to sustain a favorable judgment. It

accepts the plaintiff’s evidence as true, and evaluates the defendant’s showing only to

determine if it defeats the plaintiff’s claim as a matter of law.’” (Ibid.) However, “a

plaintiff seeking to demonstrate the merit of the claim ‘may not rely solely on its

complaint, even if verified; instead, its proof must be made upon competent admissible

evidence.’” (Ibid.) “[S]peculative inferences not supported by the evidence proffered

need not be considered.” (Id. at p. 795.)

       Yang cannot establish a probability of success here because any cause of action

for defamation based on a statement supported by evidence is time-barred.

       A cause of action for defamation must be filed within one year of when the cause

of action accrues. (§ 340, subd. (c); Shively v. Bozanich (2003) 31 Cal. 4th 1230, 1246

(Shively).) “[A] cause of action for defamation accrues at the time the defamatory

statement is ‘published,’” and “publication occurs when the defendant communicates the

defamatory statement to a person other than the person being defamed.” (Shively, supra,

at p. 1247.) Here, Yang’s declaration, as well as the declarations of others submitted

with her opposition, indicate that Yang bases this cause of action on statements

defendants made no later than 2016. For instance, Yang states that she “first learned of

defendants’ false statements that [she] was ‘under investigation’” for “insurance fraud”



                                              13
and “doing Plastic Surgery without permission” “in or about March-April 2016.” Olmos

states that, in March 2016, several doctors’ offices informed her that they were told to no

longer refer patients to Yang because “she was suspended and under investigation for

fraud.” Townsend stated that, in April 2016, a doctor had been told by the hospital to not

do “any more surgeries” with Yang because Yang was “being investigated.” Yang,

Townsend, and Jimenez all described an April 2016 where a hospital director implied that

Yang was “under investigation” and “would be facing serious charges once the ‘cat is out

of the bag.’” Catlett stated that “[i]n March of 2016, I heard Dr. Yang was suspended

and/or under investigation.”

       Thus, the evidence substantiates only statements made in 2016, but Yang did not

file her complaint until June 2018. Moreover, although sometimes a defamation cause of

action does not accrue until a plaintiff learns of the defamatory statement (see Shively,

supra, 31 Cal.4th at p. 1248), this cause of action would be time-barred even if we were

to apply this rule, as Yang tells us she discovered the substance of the defamatory

statements “in or about March-April 2016.” The trial court therefore erred when it

applied the discovery rule and held that it could not “determine as a matter of law that the

claim is barred by the statute of limitations.”

       Yang’s only contention regarding the statute of limitations is that the complaint

and declarations “specify that defendants’ wrongful conduct[], including the defamation,

continues to the date of the filing of the [c]omplaint.” The complaint alleges, for

instance, that defendants’ wrongful conduct commenced in March 2016 and continues



                                              14
“through and including the present time,” and in her declaration, Olmos states that

“[s]ince March 2016, various administrators from [the hospital] have . . . cancelled”

Yang’s surgeries based on untrue assertions, and that “[s]ince March of 2016” Olmos has

had “numerous conversations” with hospital administrators in which she was told of the

defamatory statements. These, however, do not constitute evidence that any defamatory

statement was made within the one-year period leading up to the filing of Yang’s

complaint: the first is merely an allegation (as opposed to evidence), and Olmos’s

statements support no more than a speculative inference that any defamatory statement

was made in 2017 or later. Put another way, the only statements for which “‘competent

admissible evidence’” has been offered were all made in 2016. (Monster Energy Co., 7

Cal.5th at p. 788.) Any cause of action based on them is thus time-barred.

                                   III. DISPOSITION

       The trial court’s order denying defendants’ special motion to strike is reversed.

The trial court is directed to enter a new order granting the motion. Defendants are

awarded their costs on appeal.

       CERTIFIED FOR PUBLICATION

                                                               RAPHAEL
                                                                                           J.
We concur:

MCKINSTER
                Acting P. J.


SLOUGH
                          J.


                                            15